PER CURIAM.
We agree with the State of Florida that appellant Walter Cintron is entitled to a new restitution hearing because over defense counsel’s objection, the trial court relied exclusively on hearsay when it imposed restitution. See J.L. v. State, 684 So.2d 883, 884 (Fla. 3d DCA 1996) (holding that the State cannot rely on hearsay testimony when the defense properly objects to its introduction, when proving the amount of loss attributable to stolen property). Accordingly, we remand to the trial court for a new evidentiary hearing on restitution. We affirm in all other respects.
Reversed and remanded.